DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5, 7-9, 11, 12, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosario et al. (US 2008/0006615 A1) in view of Scarselli et al. (US 2019/0366475 A1) and Urata et al. (US 2014/0008340 A1).
Regarding claim 1, Rosario teaches a method of producing a microscale optical code on an object, the method comprising:
providing the object having a front surface and a back surface; providing at least one marking unit selected from a directed energy device and a mechanical micromachining unit [0021];
inscribing an array of micro-indents or micro-holes on at least one surface of the object by the at least one marking unit [0159] (Fig. 13B);

generating a microscale optical code comprising the two-dimensional data matrix and additional four corners, on the at least one surface of the object (Fig. 13B);
wherein the two-dimensional data matrix represents a binary code matrix of number 1 and 0 in the plurality of rows and columns with each micro-indent or microhole forming the binary number 1 and each spot with no indent or hole forming binary number 0 [0287].
Rosario lacks the combination marking unit, the details of the jewelry and the four corners of the code.
Scarselli teaches wherein the object is selected from a group comprising a jewelry, precious metals, and combinations thereof [0051], and the additional four corners are formed at peripheral corners of the two dimensional data matrix, wherein three of the additional four corners comprise micro-indents or micro-holes inscribed for aligning the microscale optical code [0079] (standard QR code format).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to provide the code as a QR code because QR codes are easily understood and incorporated into existing infrastructure. Further, it would have been obvious to place the code on jewelry because it allows valuable goods to be easily tracked and authenticated.
Urata teaches a marking unit comprising both a directed energy device (10) and a mechanical micromachining unit (30), wherein the mechanical micromachining unit comprises one of a micromilling tool and a microdrilling tool [0054] and inscribing the object using both the directed energy device and the mechanical micromachining unit [0056].
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use the hybrid device discussed by Urata because it provides a machining device suitable for the manufacture of miniaturized products (paragraph 0009 of Urata).

Regarding claim 5, Rosario teaches wherein the array of micro-indents or micro-holes is inscribed in circular shapes (Fig. 13B).
Regarding claim 7, Rosario teaches a method for reading a microscale optical code produced on an object by a mobile device, the mobile device comprising a camera module, a user interface, an on-screen interface and one or more processors, the method comprising the steps of:
scanning the microscale optical code comprising the two-dimensional data matrix and additional four corners, by the camera module of the mobile device [0118];
capturing at least one image of the microscale optical code by the camera module of the mobile device (185);
receiving the captured image of the microscale optical code at an application installed in the mobile device (185);
processing the image of the microscale optical code to extract at least one URL address of a web page [0033], by the application using one or more processors of the mobile device;
forwarding the URL address automatically by the application to a web browser of the mobile device [0033];
redirecting to the web page associated with the URL address automatically on the web browser of the mobile device [0033];
rendering the web page with a pre-stored user data on the on-screen interface of the mobile device, wherein the pre-stored user data comprises at least one personalized message, stored in a cloud database of a remote server [0032]; and
relaying the at least one personalized message to a user on the on-screen interface [0033].

Scarselli teaches wherein the object is selected from a group comprising a jewelry, precious metals, and combinations thereof [0051], and the additional four corners are formed at peripheral corners of the two dimensional data matrix, wherein three of the additional four corners comprise micro-indents or micro-holes inscribed for aligning the microscale optical code [0079] (standard QR code format).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to provide the code as a QR code because QR codes are easily understood and incorporated into existing infrastructure. Further, it would have been obvious to place the code on jewelry because it allows valuable goods to be easily tracked and authenticated.
Urata teaches a marking unit comprising both a directed energy device (10) and a mechanical micromachining unit (30), wherein the mechanical micromachining unit comprises one of a micromilling tool and a microdrilling tool [0054] and inscribing the object using both the directed energy device and the mechanical micromachining unit [0056].
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use the hybrid device discussed by Urata because it provides a machining device suitable for the manufacture of miniaturized products (paragraph 0009 of Urata).
Regarding claim 8, Rosario teaches wherein processing the image of the microscale optical code comprises decoding the microscale optical code in the captured image (185).
Regarding claims 9 and 11, these claims are analogous to the claims above and are therefore also taught by Rosario in view of Scarselli.
Regarding claim 12, Rosario teaches wherein the camera module is connected to an external zooming clip-on lens [0125, 0175].
Regarding claim 15, Rosario teaches wherein the directed energy device comprises an ultra-shot pulsed laser [0012, 0254].
Regarding claim 16, Rosario teaches wherein the directed energy device comprises a focused ion beam source [0012].
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New grounds of rejection are in view of Urata and are required by the amendment regarding the combination marking unit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876